                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

  UNITED STATES OF AMERICA
                                                              No. 3:17-cr-129 (MPS)
            v.

  RAYMOND MCLAUGHLIN                                          October 5, 2018


                              Ruling on Defendant’s Motions

       On July 23, 2018, a jury convicted Raymond McLaughlin of making false statements in a

matter within the jurisdiction of the executive branch of the Government of the United States, in

violation of 18 U.S.C. § 1001. This ruling addresses various motions made by Mr. McLaughlin

during and after trial. At trial, the defendant moved to dismiss the indictment on the basis of the

Government’s alleged misconduct in failing to turn over certain evidence to him. (See ECF No.

169 (docketing of oral motion to dismiss indictment).) At the close of the Government’s case,

the defendant moved for a judgment of acquittal under Rule 29. After the jury convicted him,

the defendant filed a motion for new trial. (See ECF No. 195.) The defendant later informed the

Court that he wished to proceed pro se (ECF No. 188) and filed various documents that appear to

claim that he is entitled to have his conviction set aside; I treat these as pro se motions seeking

that relief. For the reasons that follow, I DENY the defendant’s motions.

       I.        Background

                 A.    The Indictment

       The defendant was indicted on June 8, 2017. (See ECF No. 7.) The indictment alleged

that the defendant and his wife “refinanced their home mortgage with a $233,732 loan, which

required them to make monthly payments of $1,236.92 . . . .” (Id. at ¶ 2.) Despite this

obligation, “neither [the defendant] nor his wife ever made a single payment towards the


                                                  1
mortgage.” (Id.) As a result, the mortgagee filed a foreclosure case against him in Connecticut

Superior Court on April 7, 2011; the Honorable Robert F. Vacchelli presided over the case. (Id.

at ¶¶ 3-4.) Judge Vacchelli entered a judgment of strict foreclosure against the defendant on

December 31, 2012, and denied the defendant’s motion to reargue and reconsider the judgment

on April 23, 2014. (Id. at ¶ 4.)

       The indictment alleges that a day after the denial of his motion for reconsideration, the

defendant mailed false Form-1099-OIDs and Form 1099-As for the 2014 tax year to the Internal

Revenue Service (“IRS”) and to the United States Department of Treasury (“Treasury”), “each of

which falsely claimed that [the defendant] had paid approximately $332,204 to Judge Vacchelli

and to the Judiciary Courts of the State of Connecticut, which [the defendant] knew to be false.”

(Id. at ¶ 5.) The indictment charged the defendant with one count of corruptly endeavoring to

obstruct and impede the due administration of the internal revenue laws in violation of 26 U.S.C.

§ 7212(a) (Count One) and one count of willfully and knowingly making false statements in

violation of 18 U.S.C. § 1001 (Count Two). (Id. at ¶¶ 5-6.) I dismissed Count One before trial

on motion of both parties. The jury convicted on Count Two. (See ECF No. 179 (jury verdict).)

               B.      Pretrial and Initial Trial Proceedings

       During the summer of 2017, the defendant, who was not in custody during the pretrial

and initial trial proceedings, began filing various documents on the docket despite being

represented by counsel, Attorney Charles Willson of the Federal Defender’s Office. (See, e.g.,

ECF No. 29.) In light of this, the Court noted that it would discuss the issue of self-

representation with the defendant at the initial status conference on July 28, 2017. (ECF No. 27.)

At that conference, after I conducted an initial inquiry under Faretta v. California, 422 U.S. 806

(1975), the defendant “indicated that he wanted to take more time to consider the matter and did



                                                 2
not wish to proceed with self-representation at that time . . . .” (ECF No. 39.) Shortly thereafter,

the defendant filed a notice on the docket requesting to represent himself. (ECF No. 42.) I

conducted a second Faretta inquiry on August 28, 2017. (ECF No. 43.)

       At that hearing, I explained to the defendant his obligations going forward should he elect

to represent himself and encouraged him to have documents in the case sent to Attorney Willson,

whom I appointed to serve as standby counsel:

       The Court: So . . . understand that if you’re representing yourself you’re the guy
       and you’re going to have the documents. All I’m saying is why shouldn’t we have
       the Government send a copy to Mr. Willson. Not the document, the document will
       be sent to you. But a copy. So that just in case before trial, geez, do I have
       everything, you can go to Mr. Willson’s office. He’s not going to help you review
       it. It will be up to you to review it. Is there any reason we shouldn’t do that?

       The Defendant: No, that’s fine.

       The Court: So we’ll plan on that. And in light of that, I’m not going to entertain
       anything you might say at trial saying, Judge, I didn’t get that. If the government
       tells me we sent it and it’s at Mr. Willson’s office, I’m going to say, well, Mr.
       McLaughlin, it was at Mr. Willson’s office. Are we clear on that?

       The Defendant: Yes.

(ECF No. 73 at 20-21.) I also explained to the defendant that if he elected to represent himself

and then changed his mind on the eve of or before trial, I would not grant a continuance:

       The Court: Okay. Now, do you understand that once we begin the trial—and I
       think we scheduled it for March, is that right?1

       The Defendant: Yeah.

       The Court: Once we begin the trial, if you change your mind and say, Judge, I
       actually want Mr. Willson to step in and represent me now, I may allow that, but I
       won’t allow a continuance. In other words, I won’t say, okay, well, Mr. Willson is
       not really up to speed as well as Mr. McLaughlin is, so even though the jury’s here,


       1
           The trial was later postponed until July, 2018. (See ECF No. 112 (amended pre-trial
order).)
                                                 3
        we’re going to take a month off. You understand we’re going through the trial once
        we start.

        The Defendant: Yes, sir.

(Id. at 24-25.) Despite my warnings, the defendant elected to represent himself and I concluded

that he was fit to do so. (See id. at 29-30.)

        On July 9, 2018, I held a pre-trial conference. (ECF No. 154.) I reminded Mr.

McLaughlin at that time that “jury selection is scheduled for 9:00, a.m. on [July] 18th.”

(Transcript of Pre-trial Conference (“Pre-trial Tr.”) at 2.) At the conference, the following

exchange took place:

        Assistant United States Attorney (“AUSA”): Again, I mean no disrespect, Mr.
        McLaughlin has readily and early on time [sic] come to every hearing. Only
        because it’s a case where the Defendant has in exercising his rights has highly
        questioned [sic] the Court’s jurisdiction to hear the case, at the end I have a lot of
        witnesses coming from far outside, a lot of logistics. I would ask that the court
        remind Mr. McLaughlin if were not to show up, which I don’t expect, if he were
        not to show up the case will proceed on the dates assigned.

        The Court: That would be my expectation, Mr. McLaughlin, but I don’t anticipate
        a problem. You’re going to be in court, right?

        The Defendant: Why would I not be?

        The Court: I agree. You have been every other time. So I don’t think there’s going
        to be a problem. But it is true that the Court does have the authority to proceed
        without you if you’re not here. I’m not saying that’s going to be necessary. I’m
        just telling you.

(Pre-trial Tr. at 70-71.)

        On the day of jury selection on July 18, 2018, Mr. McLaughlin arrived over an hour late,

claiming that he thought that trial would start the following day. Upon the defendant’s arrival, I

informed him of the following:

        The Court: Again, any failure to follow these rules could result in your losing the
        right to represent yourself. Finally, I note that we had a problem this morning with
        your attending. I accept your explanation. But I do need to warn you of the

                                                  4
       following: First, it is a condition of your release that you attend court proceedings.
       If the Court were to find that you willfully violated that condition, it could find you
       to be in violation of the conditions of your release and could order you detained,
       that is, taken into custody. Do you understand that?

       The Defendant: Yes, sir.

       The Court: Second, if you were to choose to leave the trial, either before the end
       of jury selection or at any time during the trial, the Court has the authority to order
       that the trial continue in your absence and the court is not required, under those
       circumstances, to appoint Mr. Willson to step in and take over your case. In other
       words, if you left on your own, we would continue and [the AUSA trying the case]
       would be trying the case against an empty chair. Do you understand that?

       The Defendant: Yes, sir.

(ECF No. 203-1 at 11 (transcript of colloquy with defendant on day of jury selection).) During

the jury selection, Mr. Willson informed me that Mr. McLaughlin wished to have him appointed

as his counsel. I conducted an inquiry to determine if Mr. McLaughlin fully understood his

rights and the consequences of this decision and, having satisfied myself that he did, allowed Mr.

Willson to take over as counsel for the defendant. (See ECF No. 203-1 at 16-18.)

       Mr. McLaughlin did not show up for trial the next morning, July 19. Mr. Willson was

unable to contact him or his wife. I initially gave Mr. McLaughlin more time to arrive due to a

missing juror. (See ECF No. 203-1 at 23-24.) When the jury arrived, Mr. Willson suggested that

I call the defendant’s probation officer. (See id. at 5-6.) I took a recess and spoke with the

defendant’s probation officer twice, but he was unable to contact the defendant or his wife. (Id.

at 27.) In light of this, after confirming again that Mr. Willson had attempted unsuccessfully to

contact his client, I made the following findings:

       The Court: First of all, [I find] that Mr. McLaughlin has knowingly and voluntarily
       waived his right to be present at trial. That finding is based on multiple warnings
       and notices the Court has given him, as recently as yesterday and previously as to
       the time, as to the importance of being here, and as to the fact that I would proceed
       without him if he chose to absent himself. Second, it’s also based on the following:
       Mr. McLaughlin has been present in court on time and for every proceeding we’ve

                                                 5
       held up until yesterday and what’s happened today, which is that not only his
       lawyer, but his supervising Probation Officer, have tried unsuccessfully to reach
       him, I find that his absenting himself is voluntary and willful, unless the remote
       possibility of course exists that he is unconscious or dead. And in which case we
       would have to declare a mistrial if that came to our attention, but it is speculative
       to indulge that possibility when all the evidence before the Court indicates that his
       conduct is voluntary and that he is seeking to disrupt this process in the same way
       based on the information that’s been provided to the Court, including the exhibits,
       suggests that he sought to disrupt the process in the state court. Therefore, I find
       that his absence is knowing and voluntary.

       ...

       The Court has now on two occasions delayed trial proceedings in the hope that Mr.
       McLaughlin might actually show up for his trial. Yesterday we kept well over 50
       people waiting over an hour for the jury selection process to wait for Mr.
       McLaughlin to show up after his lawyer called him. Today we are again waiting.
       It is now 9:49. We were due to start at 9:00, a.m. I told the jurors I would have
       them in the courtroom at 9:00, a.m., sharp. I’ve now disappointed them twice. But
       at this time the public interest warrants proceeding with trial. I certainly hope that
       Mr. McLaughlin will attend portions of his trial, but we’re going to proceed in his
       absence. I find that the public interest clearly outweighs at this point further delay
       in this trial. So I’m going to bring the jurors out.

       Mr. Willson: Your honor, I’m just going to note my objection for the record.

       The Court: Yes, your objection’s noted.

(Id. at 27-29.)2 Later that day, I informed the United States Marshal’s Service of Mr.

McLaughlin’s absence and a bench warrant was issued.3 The trial then proceeded for the next



       2
          In his motion for a new trial, Mr. Willson refers to the Court’s denial of his request for
a continuance. (ECF No. 195-1 at 22.) The Court’s recollection is that he did not specifically
request a continuance after his objection noted above. Since Mr. Willson’s objection effectively
amounted to a request for a continuance, however, I will construe his objection as a request for a
continuance—which I denied.
       3
           I received a text message about twenty minutes after making the findings set forth
above and allowing the presentation of the evidence to begin. The text message was from Mr.
McLaughlin’s probation officer informing me that Mr. McLaughlin’s wife had found a note from
him at their home. In the note, Mr. McLaughlin stated that he would rather die than go to prison.
The note confirmed my belief that Mr. McLaughlin had voluntarily absented himself and was not
likely to appear. I shared the information reported by the probation officer with counsel during a
sidebar conference.
                                                 6
two days in the absence of the defendant. The Government rested its case on the afternoon of

Friday, July 20, 2018, and I dismissed the jury for the weekend. At the close of the

government’s case, the defendant moved for a judgment of acquittal under Rule 29, and I

reserved decision. (ECF No. 170.) On July 23, 2018, shortly before closing arguments, Mr.

McLaughlin walked into the courtroom at around 9:00 A.M. Mr. Willson conferred with Mr.

McLaughlin and shortly thereafter announced that the defense would not put on a case. The

parties’ counsel then delivered closing arguments. The jury convicted Mr. McLaughlin on Count

Two of the indictment. The defendant moved subsequently for a new trial. (ECF No. 195.)

               C.      Summary of Trial Evidence and Defendant’s Motion to Dismiss

       The Government’s case focused on the defendant’s actions in the state court foreclosure

lawsuit, and included the testimony of Judge Vacchelli about the defendant’s obstreperous

conduct before him and the defendant’s subsequent filing of the 1099-OID tax forms falsely

representing that he had paid Judge Vacchelli an amount apparently equal to the total of his

mortgage. For example, the government presented evidence that the defendant had torn up his

original mortgage note in front of the judge and had attempted to obstruct the proceedings by

filing numerous motions. The Government also presented evidence that the defendant knew how

to manipulate 1099-OID tax forms and had previously manipulated such tax forms for his own

benefit. One of the Government’s exhibits in this regard consisted of a table demonstrating the

difference between false tax returns the defendant had submitted for tax year 2008—which

grossly overstated his joint total interest income, resulting in an inflated tax refund—and his

actual tax information for that year. The Government also introduced evidence demonstrating

that the IRS would normally open an investigation when a person received an unreported

payment as large as the one the defendant had averred that Judge Vacchelli had received. Based



                                                 7
upon all this evidence, the Government argued that the defendant had submitted the false tax

forms as part of a scheme to “keep [his] house and not pay for it . . . .” (Closing Arguments at

2.)

        At trial, defense counsel did not put on a case but focused his cross-examinations on two

themes: (1) the Government’s alleged failure to prove that the false statements in the 2014 tax

documents Mr. McLaughlin submitted were material; and (2) the Government’s alleged effort to

deceive the jury by omitting from its table of the 2008 tax returns another 2008 return filed by

the defendant that contained correct information. With respect to the former contention, defense

counsel pressed the Government’s witnesses on whether Mr. McLaughlin’s false tax returns

could possibly have resulted in a penalty for Judge Vacchelli. Further, defense counsel pointed

out that the defendant’s filing of the false tax forms on the state court docket also undercut the

contention that they could have influenced the IRS. Finally, he elicited testimony from Judge

Vacchelli that he did not suffer any significant adverse consequences as a result of the

defendant’s actions.

       As for the second theme, defense counsel focused on Trial Exhibit 11, which consisted of

a table demonstrating, amongst other things, the total refund amounts claimed by the defendant

on two false 2008 tax returns (the original and one amended) submitted by the defendant and his

wife in 2009, juxtaposed with the actual refund to which they were entitled. The exhibit

provided as follows:

                                 Raymond & Nicole McLaughlin
                                    2008 Federal Tax Returns
                          1040 Return            1040X                       Recalculated
                          E-Filed 02-21-2009     Amended Return              Amounts
                                                 Dated 05-31-2009
 Joint Total Salary       $137,207               $137,207                    $137,207
 Income



                                                  8
 Joint Total Interest     $217,029                    $197,589               $879
 Income
 Joint Total Federal      $234,697                    $215,257               $18,547
 Income Tax
 Withholding
 Refund                   $147,368                    $134,732               $3,173


(Trial Exhibit 11 (“Tr. Ex. 11”).) The table showed that the defendant had, in each of the two

false returns shown in the table, sought over a hundred thousand dollars in refunds to which he

and his wife were not entitled. At defense counsel’s request, made at the conclusion of the first

day of evidence, however, the Government provided the defendant with two additional amended

tax returns that he had also filed in 2009 for tax year 2008. As noted previously, the last of these

amended tax returns was accurate, i.e., it stated the correct refund amount, and included a letter

in which the defendant apologized for his earlier misstatements of the refund amount. The

defendant received the two additional amended tax returns on the evening following the first day

of evidence. Defense counsel argued to the Court that this constituted a late disclosure of

exculpatory evidence and moved to dismiss the indictment. (See ECF No. 169.) He also

contended that the existence of these amended tax returns rendered the Government’s depiction

of the defendant’s false tax returns in Trial Exhibit 11 misleading at best. Throughout the

remainder of the trial, defense counsel used this incident to cross examine the Government’s

witnesses and made it a central theme of his closing argument. (See Closing Statements at 20

(Defense counsel’s closing noting: “[n]o one could explain anything [regarding the allegedly

misleading nature of Trial Exhibit 11] other than pointing . . . at the prosecutor as to why the tax

returns, the other two [amended] tax returns, hadn’t been provided.”).)

               D.       Post-Trial Hearing




                                                  9
       On August 3, 2018, Mr. McLaughlin sent the Court two letters. One of the letters was a

notice that he wished once again to proceed pro se and terminate Mr. Willson’s representation of

him. (See ECF No. 188.) The second letter was the defendant’s own motion for judgment of

acquittal or in the alternative to dismiss the indictment. (See ECF No. 187.) I subsequently filed

a notice on the docket noting receipt of the defendant’s letters and setting a hearing on his

request once again to represent himself. (ECF No. 189.) I noted, however, that since he did not

currently represent himself, “he [did] not have the right to file motions on the docket.” (Id.) As

such, I stated that the “Court [would] defer any action on the defendant’s . . . motion for

judgment of acquittal until after it consider[ed] his request to once again represent himself.”

(Id.) I held a hearing on the defendant’s request, along with other outstanding matters, on

September 27, 2018. At the hearing, I conducted another inquiry under Faretta v. California,

422 U.S. 806 (1975) and concluded that Mr. McLaughlin’s had “voluntarily and intelligently”

elected to proceed without counsel. Id. at 807. After I found he was fit to proceed pro se, Mr.

McLaughlin withdrew his motion for a judgment of acquittal and to dismiss the indictment.

(ECF No. 205.)

       At the hearing, Mr. McLaughlin filed two documents labelled “Termination of Trust”

(ECF No. 206) and “Assignment” (ECF No. 207). The former document purports to return the

indictment to the United States, thereby “terminat[ing] the underlying trust in this case.” (ECF

No. 206 (“Termination of Trust”).) The “Assignment” form notes only as follows: “Pursuant to

12 U.S.C. [§] 95a(2), Raymond McLaughlin, held to be the trustee in this case since June 8,

2017 when [the] United States bifurcated the title to the true bill (indictment) and deceptively

served upon Raymond McLaughlin, the legal title to the true bill (indictment); hereby now assign

[sic], transfer, convey, pay, deliver said legal title to United States to have and to hold forever.”



                                                  10
(ECF No. 207 (“Assignment”).) I will address these documents further in Section III.C of this

ruling.

          II.    Legal Standards

                 A. Rule 29(c) Motion for Judgment of Acquittal

          Under Federal Rule of Criminal Procedure 29, a “court on the defendant’s motion must

enter a judgment of acquittal of any offense for which the evidence is insufficient to sustain a

conviction.” In ruling on a Rule 29 motion, a court must “[v]iew[ ] the evidence in the light

most favorable to the government and draw[ ] all reasonable inferences in support of the jury’s

verdict . . . [to determine if] a rational trier of fact could have found the elements of the charged

crimes proven beyond a reasonable doubt.” United States v. Anderson, 747 F.3d 51, 54 (2d Cir.

2014).

                 B. Motion to Dismiss Indictment

          “Dismissal of the indictment for prosecutorial misconduct is an exceedingly rare

sanction.” United States v. Bellomo, 944 F. Supp. 1160, 1168 (S.D.N.Y. 1996). This “extreme

sanction” may be used to “achieve one or both of two objectives: first, to eliminate prejudice to a

defendant in a criminal prosecution; second, to help to translate the assurances of the United

States Attorneys into consistent performances by their assistants.” United States v. Fields, 592

F.2d 638, 647 (2d Cir. 1978) (internal quotation marks omitted). “Absent demonstrable

prejudice, or substantial threat thereof, [however], dismissal of the indictment [due to

governmental misconduct] is plainly inappropriate, even though the violation may have been

deliberate.” United States v. Morrison, 449 U.S. 361, 365 (1981) (footnote omitted).

                 C. Motion for New Trial




                                                  11
        A court may “vacate any judgment and grant a new trial if the interest of justice so

requires.” Fed. R. Crim. P. 33(a). Such relief should be granted where a court “is convinced that

the jury has reached a seriously erroneous result or that the verdict is a miscarriage of justice.”

United States v. Landau, 155 F.3d 93, 104 (2d Cir. 1998). “In the exercise of its discretion, the

court may weigh the evidence and credibility of witnesses.” United States v. Autuori, 212 F.3d

105, 120 (2d Cir. 2000). “At the same time, the court may not wholly usurp the jury’s role. It is

only where exceptional circumstances can be demonstrated that the trial judge may intrude upon

the jury function of credibility assessment.” Id. (internal quotation marks omitted).

        III.    Discussion

                A. Motion for a Judgment of Acquittal

        Count Two of the indictment—the count on which the jury convicted and the only count

at issue in the case4—charged the defendant with willfully and knowingly making and using a

false writing and document, knowing the same to contain a materially false, fictitious, and

fraudulent statement and entry in a matter within the jurisdiction of the executive branch of the

Government of the United States. (See ECF No. 7 at 2-3.) When viewed in the light most

favorable to the government, the evidence was sufficient for a reasonable jury to convict the

defendant on this count.

        To meet its burden on this count, the government needed to establish five elements: (i)

that the defendant used a writing or document; (ii) that the writing or document contained a false,

fictitious, or fraudulent statement or entry; (iii) that this statement or entry was material; (iv) that

the defendant knew that the writing or document contained a false, fictitious or fraudulent



        4
          The Court dismissed Count One of the indictment upon the Government’s and the
defendant’s motions in light of the Supreme Court’s decision in Marinello v. United States, 138
S. Ct. 1101 (2018). (ECF No. 129.)
                                                   12
statement or entry, and knowingly and willfully used the writing or document; and (v) that the

writing or document was used in a matter within the jurisdiction of the executive branch of the

Government of the United States. At trial, the defendant offered no evidence or argument

seeking to contest three of these elements—to wit, that he used a writing or document containing

a false, fictitious, or fraudulent statement or entry in a matter within the jurisdiction of the

executive branch of the Government of the United States. Instead, he focused his fire on the

elements of materiality and willfulness/knowledge.

        The challenge to the latter element fails. The government presented ample evidence of

the defendant’s willfulness in submitting to the IRS the false tax information about Judge

Vacchelli. First, the government introduced evidence that the defendant had engaged in

disruptive conduct during the state court foreclosure lawsuit against him in order to obstruct it,

such as tearing up his original mortgage note in open court and filing grievances against and

motions for the recusal of Judge Vacchelli. This demonstrated the lengths to which the

defendant was willing to go to delay the state court proceedings and provided context for his

later submission of the false documents in this case to the IRS in 2014 after Judge Vacchelli

denied one of his many motions to reargue. Second, the government presented evidence that the

defendant had also filed two false 1099-OID tax forms in 2009, and was consequently visited by

an IRS agent, who informed him he was the subject of a criminal investigation for his false

filings in 2009. This suggested that the defendant’s 2014 filing of the false 1099-OID tax forms

was undertaken intentionally, with an understanding that it was illegal and not by mistake or

accident. Third, the government presented compelling evidence that the defendant never paid a

dime to Judge Vacchelli despite his representations that he had done so in the tax forms at issue

in this case. Finally, the government presented evidence that the defendant and his wife had



                                                  13
sufficient assets and income to pay their mortgage on time, but that the defendant simply chose

not to do so and then obstructed the mortgage foreclosure case as part of a plan to continue to

reside in his home without incurring mortgage costs. This evidence supported the Government’s

theory that the defendant filed the false tax forms willfully as part of a continuing effort to

obstruct the state court proceedings against him and, more generally, to remain in his house

without paying the mortgage. Given this evidence, a rational trier of fact could have found

beyond a reasonable doubt that the defendant acted knowingly and willfully.

       The government also presented ample evidence that the defendant knowingly sent the

false tax forms to the United States Treasury Department (“Treasury”) and the Internal Revenue

Service (“IRS”). As noted previously, the government introduced evidence that the defendant

had previously filed false 1099-OID tax forms in 2009, some of which vastly embellished the tax

refund to which the defendant and his wife would have been entitled. Such evidence establishes

the defendant’s knowledge of 1099-OID tax forms and, in particular, his understanding that the

filing of such forms could affect a person’s tax liability. Further, the defendant introduced

several other 1099-OID tax forms that he filed in 2009.5 The evidence introduced at trial

suggested that the last-filed of these forms accurately represented his and his wife’s income

during the previous year—and was sent with a letter by which the defendant apologized for any

inconvenience to the IRS caused by his earlier false filings. Finally, as noted, an IRS agent

visited his home as a result of the false filings in 2009, informing him he was under

investigation. Thus, a rational juror could find beyond a reasonable doubt that the defendant had

a significant amount of experience filling out 1099-OID tax forms, knew how to file the forms




       5
         The defendant's motion to dismiss with respect to the late disclosure of this material is
addressed below.
                                                  14
with correct information, understood how the forms could affect one’s tax liability, and knew

that the filing of a false 1099-OID tax form could lead to a criminal investigation. There was,

therefore, sufficient evidence to support the jury’s finding that the defendant acted knowingly in

this case.

        The only element of the Government’s case about which there was any question was

materiality—i.e. whether the defendant’s conduct was capable of influencing the decision of the

IRS.6 With respect to this element, the Government introduced evidence that the defendant had

completely filled out formal IRS tax forms—the 1099-OIDs—, each of which falsely stated the

defendant had provided a total of $332,204 in income in 2014 to Judge Vacchelli. The

Government also presented the testimony of an IRS agent that a payment of such a large size

would spur the agency to send a letter to the recipient of the income noting that the recipient

owed a substantial sum in unpaid taxes. Although the Government did not present evidence that

any such letter had issued, this evidence supports the Government’s contention that the

defendant’s false tax forms could have influenced the IRS, which is sufficient to prove

materiality under the statute. See United States v. Litvak, 808 F.3d 160, 170 (2d Cir. 2015) (“[A]

statement is material if it has a natural tendency to influence, or be capable of influencing, the

decision of the decisionmaking body to which it was addressed . . . .” (emphasis and quotation

marks omitted)).

        The defendant challenged the evidence on this element at trial. During his cross

examination of the IRS agent, defense counsel elicited testimony that the IRS had procedures for

addressing false tax filings prior to acting on them. Further, defense counsel suggested that the




        6
          Defense counsel also challenges the evidence supporting this element in his motion for
new trial. (See ECF No. 195-1 at 28.)
                                                 15
defendant’s filing of the false tax forms on the state court docket undercut the contention that

they could have influenced the IRS by putting Judge Vacchelli on notice of the filings. Finally,

he elicited testimony from Judge Vacchelli that he had suffered no real consequences as a result

of the defendant’s actions—i.e., he had reported the filings to judicial administrative personnel

who ultimately brought the facts to the attention of IRS agents. Yet none of this means that the

false tax filings were not “capable of influencing” the IRS in making decisions to investigate

Judge Vacchelli’s tax liability, and Rule 29 “does not provide the trial court with an opportunity

to substitute its own determination of . . . the weight of the evidence, and the reasonable

inferences to be drawn for that of the jury.” United States v. Guadagna, 183 F.3d 122, 129 (2d

Cir. 1999) (internal quotation marks omitted). Rather, “if the court concludes that either of the

two results, a reasonable doubt or no reasonable doubt, is fairly possible, [the court] must let the

jury decide the matter.” Id. (internal quotation marks omitted). Here, I cannot conclude that the

jury’s determination regarding the materiality of the defendant’s tax filings was not fairly

possible. I therefore leave the matter to the jury’s discretion.

       For these reasons, I deny defense counsel’s motion for a judgment of acquittal.

               B. Motion to Dismiss the Indictment and Motion for New Trial

       The defendant moved for a variety of sanctions in response to what he contended was an

attempt by the prosecution to withhold exculpatory evidence—specifically, two of the 2008

amended tax returns, one of which (the last-filed) set forth the correct refund amount. Defense

counsel claimed that the withholding of these documents—until I ordered their disclosure at the

end of the first day of evidence—constituted both a violation of the Supreme Court’s decision in

Brady v. Maryland, 374 U.S. 83 (1963), and this Court’s Standing Order on Discovery in

Criminal Cases. (See ECF No. 172 at 2-3.) He requested sanctions against the Government due



                                                 16
to its failure to provide earlier the two additional amended returns, including the following:

dismissal of the indictment (ECF No. 169); an order precluding the Government from making a

closing argument; an order precluding the Government from making a rebuttal argument (see

ECF No. 172 at 1); certain amendments to the jury charge (id. at 1-2); and an instruction to the

jury to draw an adverse inference against the Government.7 The defendant has also made the

Government’s alleged failure to present such evidence—and concomitant presentation of a

“misleading” chart in Trial Exhibit 11—the centerpiece of his motion for a new trial.8 (See ECF

No. 195-1 at 18, 24.)

       Some further procedural history is necessary to set the stage for the analysis of the

defendant’s arguments. On August 8, 2018, the Court put a notice on the docket stating as

follows:

       ORDER. As the Court indicated during the trial proceedings, it has taken under
       advisement the question of what, if any, sanction it should impose for the alleged
       failure by the Government to make timely disclosure of certain amended tax returns
       filed by the Defendant in 2009. In this connection, the Court recalls that there was
       colloquy between defense counsel and the Court after the jury was sent home for
       the day on July 19, 2018, regarding a report by Agent Dragan concerning an
       interview with the defendant and his wife. According to defense counsel's
       description, the report indicated that there had been "several" amendments to the
       defendant's 2008 tax return. It was after that colloquy that the Court ordered the
       Government to produce to defense counsel (that evening) the remaining amended
       returns. In order better to understand this issue, the Court needs to review the report
       and find out when it was disclosed to the defendant/defense counsel. Therefore,
       within 7 days of this order, the Government shall file a copy of the report (described
       by defense counsel on July 19 as "the report from Government Agent Dragan when
       he interviewed Mr. McLaughlin and his wife at some point") on the docket and
       shall file a statement, signed by the Assistant United States Attorney, indicating
       when the report was disclosed to the defendant and/or defense counsel. If defense


       7
           At trial, I declined to order any of the trial-related relief sought by defense counsel but
said I would reserve on the motion to dismiss. This ruling offers further reasoning for denying
the trial-related relief, as well as an explanation for denying the motion to dismiss.
       8
          I address the remainder of defense counsel's arguments in his motion for a new trial in
other parts of this ruling.
                                                  17
       counsel disagrees with the Government's statement regarding the date of the
       disclosure of the report, he may file a statement so indicating within 7 days of the
       Government's filing. This order is not intended to afford an opportunity for the
       parties to file further memoranda or advocacy papers concerning the
       appropriateness of sanctions or any other issues in the case.

(ECF No. 190.) The Government filed a response to this order noting that the memorandum in

question had been sent to Mr. Willson on June 20, 2017, as part of the Government’s discovery

materials, along with an affidavit by Mr. McLaughlin. (ECF No. 193 at 1-2). Agent Dragan’s

interview memorandum contains the following passage:

       McLaughlin said “It was my mistake my error”. [sic] McLaughlin handed me an
       affidavit prepared by him stating that the 2008 form 1040 tax return was incorrect
       and subsequently filed a correct amended tax return for 2008 on March 4, 2010.

(ECF No. 193 at 6-7 (emphasis added); see also ECF No. 193 at 22, Ex. E, Affidavit of

Raymond and Nicole McLaughlin (“McLaughlin Aff.”) at 1 (“Upon further studies and

information, [w]e later realized that . . . the [amended 2008 tax return] contained errors that, in

the light of objective fact and reason, were not merely wrong, but entirely misguided. As a result

. . . on March 4, 2010, we amended the Tax Return for Year December 31, 2008, via the IRS

Form 1040x. The amended return shows a refund of $3,173 [i.e., the correct refund amount].”).)

The Government’s response also indicated that Agent Dragan’s interview memorandum and Mr.

McLaughlin’s affidavit had been produced to Attorney Willson, who was at the time serving as

Mr. McLaughlin’s full-fledged counsel, on June 20, 2017. (ECF No. 193 at 11.)

         I address below the defendant’s arguments regarding the Government’s conduct and his

other arguments supporting his request for a new trial.

               1. Brady Violation

       The defendant has failed to demonstrate a Brady violation. Under the Supreme Court’s

ruling in Brady, “the Government has a constitutional duty to disclose favorable evidence to the



                                                 18
accused where such evidence is ‘material’ either to guilt or to punishment.” United States v.

Coppa, 267 F.3d 132, 139 (2d Cir. 2011) (citing Brady, 373 U.S. at 87). “There are three

components of a true Brady violation: The evidence at issue must be favorable to the accused,

either because it is exculpatory, or because it is impeaching; that evidence must have been

suppressed by the State, either willfully or inadvertently; and prejudice must have ensued.”

Strickler v. Greene, 527 U.S. 263, 281-82 (1999). The defendant has failed to satisfy any of

these requirements.

       First, the two 2008 tax returns the Government failed to provide were neither exculpatory

nor impeaching. The evidence was not exculpatory because it did not in any way exonerate the

defendant for the conduct at issue in this case. The defendant contends that the evidence at issue

was “favorable because it showed that Mr. McLaughlin made efforts to address his 2008 tax

return problem, his use of 1099-OIDs, and (in the accompanying letters) demonstrated some

amount of contrition from which his having made mistakes could be inferred.” (ECF No. 172 at

5-6.) This argument misses the mark. For evidence to be “favorable” in this context, it must be

either exculpatory or impeaching. “Information is exculpatory if it relates to the defendant’s

guilt or innocence.” United States v. Ulbricht, 858 F.3d 71, 112 (2d Cir. 2017). The fact that the

defendant corrected his 2008 tax returns and expressed regret to the IRS does not make it less

likely that he was guilty of false statements with respect to the filing of the 2014 1099-OID, the

offense charged in Count Two of the Indictment.

       To the contrary, as the government has pointed out, the defendant’s submission of a

series of amended tax turns, including the final, late-disclosed one showing the correct refund

amount, is at least arguably inculpatory. The last-filed amended 2008 form showing the correct

amount, together with his letter expressing regret to the IRS, demonstrated that the defendant



                                                19
knew that his earlier amended returns were false, and arguably that he chose to retreat from the

prospect of being apprehended for a crime by correcting the false filings. In any event, it shows

he knew how to correct false tax returns, something he chose not to do with respect to the false

2014 1099-OID forms at issue in the case. The existence of the last-filed, correct 2008 amended

return thus likely strengthened—not weakened, as the defendant contends—the Government’s

argument that all of the 2008 amended tax returns were admissible under Fed. R. Evid. 404(b);

the corrected, last-filed return in particular strengthened the inference that the defendant’s filing

of the false 2014 1099-OID was not the product of mistake of accident.

       The late-disclosed amended 2008 tax returns were also not impeaching. Evidence is

impeaching if it has “the potential to alter the jury’s assessment of the credibility of a significant

prosecution witness.” United States v. Avellino, 136 F.3d 249, 255 (2d Cir. 1998). Although the

defendant contends that the missing tax returns could be used to impeach Government witnesses,

he did not use them for that purpose when he obtained them during the trial. Rather, he used the

Government’s late disclosure of them to impeach the Government’s witnesses and to attack the

validity of Trial Exhibit 11; indeed, this became the central theme of his presentation to the jury.

Even if omitting this information from the table made the agents or the prosecutor look sloppy or

deceptive—and the latter was the inference defense counsel pressed upon the jury—, the missing

returns themselves did nothing to impeach the credibility of the Government’s witnesses.

       Second, the Government did not suppress the defendant’s amended tax returns.

“[E]vidence is not considered to have been suppressed within the meaning of the Brady doctrine

if the defendant or his attorney either knew, or should have known, of the essential facts

permitting him to take advantage of that evidence.” United States v. Payne, 63 F.3d 1200, 1208

(2d Cir. 1995) (internal quotation marks and alteration omitted). Further, evidence is not



                                                  20
considered to have been suppressed if defense counsel should have known of its existence and

failed to obtain it because of “lack of diligence in his own investigation.” See United States v.

Zagari, 111 F.3d 307, 320 (2d Cir. 1997) (“Brady cannot be violated if the defendants had actual

knowledge of the relevant information or if the documents are part of public records and defense

counsel should know of them and fails to obtain them because of lack of diligence in his own

investigation.” (internal quotation marks omitted).) The defendant undoubtedly knew of the

amended 2008 tax returns given that he had filed them. See United States v. LeRoy, 687 F.2d

610, 618 (2d Cir. 1982) (“[T]he Government is not required to disclose grand jury testimony to a

defendant who is on notice of the essential facts which would enable him to call the witness and

thus take advantage of any exculpatory testimony that he might furnish.” (internal quotation

marks omitted)); see also United States v. Middlemiss, 217 F.3d 112, 123 (2d Cir. 2000)

(concluding district judge did not abuse his discretion in concluding defendants did not suffer

Brady violation given they were already aware of allegedly exculpatory evidence not provided

by Government). The reason for this principle, as the LeRoy court noted, is that “[t]he rationale

underlying Brady is not to supply a defendant with all the evidence in the government’s

possession which might conceivably assist the preparation of his defense, but to assure that the

defendant will not be denied access to exculpatory evidence only known to the Government.”

LeRoy, 687 F.2d at 619. In this case, the missing amended 2008 returns were not “only known to

the Government.” The defendant was aware of them and could have accessed them.

       Further, as noted above, the government disclosed over a year before the trial an

interview memorandum and the defendant’s affidavit, both expressly stating that the defendant

had filed a 2008 amended tax return showing the correct refund amount. Defense counsel’s

failure to pursue that tax return before trial—while understandable given that he was not



                                                21
representing Mr. McLaughlin during the majority of the proceedings—does not constitute

Government suppression of evidence. Mr. McLaughlin’s failure to pursue the tax returns during

his tenure representing himself—which lasted for most of the year between indictment and

trial—was his own fault.

       Third, the defendant has failed to demonstrate that he was prejudiced by the

Government’s failure to provide him with the missing tax returns earlier. “To establish

prejudice” under Brady, a party must show “materiality”—i.e. “a reasonable probability of a

different result” in the absence of the government’s misconduct. Poventud v. City of New York,

750 F.3d 121, 133 (2d Cir. 2014) (quoting Leka v. Portuondo, 257 F.3d 89, 104 (2d Cir. 2001)

(quoting Kyles v. Whitley, 514 U.S. 419, 434 (1995))). Here, the defendant is hard pressed to

demonstrate that the trial likely would have gone differently had the Government provided him

with his other 2009 tax returns in a timely manner. The evidence in question was introduced at

trial during the Government’s case in chief, and defense counsel made it a central theme of his

cross-examinations of the Government’s witnesses. During these cross examinations, he elicited

that the failure to disclose these forms—along with the failure to list them in Trial Exhibit 11—

was the result of a decision made by the Assistant United States Attorney prosecuting the case.

The defendant made this theme of alleged prosecutorial misconduct the centerpiece of his

closing argument. (See Closing Argument at 20-22 (contending that the Government’s actions

regarding Trial Exhibit 11 undermined its credibility), 36 (using Trial Exhibit 11 to attack a

Government witness’s credibility).) The defendant does not suggest how he would have used the

tax returns to greater effect had the government disclosed them to him earlier; indeed, an earlier

disclosure of the returns might have blunted the force of his attacks against the Government

agents who testified, as he could less credibly have claimed that they had tried to hide anything



                                                22
from the jury. I fail to see how the defendant would have benefitted—let alone won an

acquittal—had the Government provided him with the tax returns earlier.9 This is not a case

where “the [alleged] tardiness [of the disclosure] prevented defense counsel from employing the

material to good effect.” United States v. Osorio, 929 F.2d 753, 757 (1st Cir. 1991).

       For all of these reasons, the defendant’s contention that the Government’s failure to

supply his other 2008 tax return forms constituted a Brady violation is meritless.10

               2.     Violation of the Standing Order on Discovery

       Defense counsel also claimed that the Government’s failure to turn over Mr.

McLaughlin’s corrected amended 2008 tax return constituted a violation of the this Court’s

Standing Order on Discovery. The Standing Order provides that “[w]ithin 14 days after

arraignment, the attorney for the government shall furnish to defense counsel copies” of “any

relevant written or recorded statement by the defendant” and any “books, papers, documents,


       9
           Defense counsel argued at the September 27 hearing that if the missing 2008 amended
tax returns had constituted good evidence for the Government, it would have introduced them.
But even if the Government chose not to use the missing return with the correct information
because it viewed the effect of that document as, on balance, more harmful than helpful to its
case, that does not make the document exculpatory or impeaching. Under the Court’s limiting
instructions, the 2008 returns could be considered by the jury only for the limited purpose of
deciding whether the defendant, in 2014, acted knowingly and willfully, or as part of a plan, as
opposed to accidentally. The jury would thus have been barred from considering whatever
favorable impression about the defendant his ultimate filing of the correct 2008 tax return might
have otherwise conveyed—for example, that the defendant’s earlier use of the Forms 1099-OID
had resulted ultimately in his retreating from false statements. Under the Court’s limiting
instructions, the only significance of that fact would have been to underscore his knowledge and
willfulness in 2014. See CSX Transp., Inc. v. Hensley, 556 U.S. 838, 841 (2009) (“[I]n all cases,
juries are presumed to follow the court’s instructions.”)
       10
           The defendant also faults the Government for failing to disclose a letter from Martin
Libbin of the State of Connecticut Judicial Branch. (See ECF No. 195-1 at 27.) The defendant’s
argument on this point suffers from the same flaws as his argument concerning the
Government’s failure to disclose the other two tax returns. The Government disclosed over a
year before trial an investigation report that expressly referred to the letter—thus, the defendant
was on notice of the letter. Second, the defendant does not explain in any event how the letter
was exculpatory, impeaching, or even material to the case.
                                                23
data, photographs, tangible objects, buildings or places, or copies or portions of any of these

items, which are material to preparing the defense or which the government intends to use in its

case-in-chief at trial, or were obtained from or belong to the defendant.” See D. Conn. Crim. L.

R. (Criminal Appendix) (A)(1)(b, f). The Standing Order also imposes a continuing duty upon

the Government to disclose any such material as it becomes available. See id. at (C) (“It shall be

the continuing duty of counsel for both sides to reveal immediately to opposing counsel all

newly-discovered material within the scope of this Standing Order.”). Although the defendant’s

corrected 2008 tax return was not exculpatory, it was arguably a “written . . . statement by the

defendant” and was obtained from or at the very least belonged to the defendant. As such, the

Government had an obligation to turn the tax forms over to the defendant but failed to do so. For

substantially the reasons noted above, however, I conclude that the Government’s violation of

the Standing Order was not willful and did not result in prejudice to the defendant. As shown,

Mr. McLaughlin was aware of his corrected tax returns, and the discovery provided to the

defendant made express reference to them. The record thus does not support a finding that the

Government deliberately concealed the amended returns. See United States v. Rosario, No.

317CR000551VLB, 2018 WL 1634392, at *6 (D. Conn. Apr. 4, 2018) (concluding that

defendant’s knowledge of evidence he alleged had not been turned over by Government in

violation of Standing Order blunted any prejudice to him). Nor, in light of defense counsel’s

extensive use of the late-disclosed returns at trial, does it support a finding that their late

disclosure prejudiced the defendant.

        I therefore conclude that the Government’s violation of the Standing Order, given its

technical nature, does not warrant the extreme sanction of dismissal of the indictment or any of

the trial-related sanctions requested by defense counsel. It also does not warrant a new trial



                                                   24
because nothing about the Government’s handling of the missing tax returns or their content

suggests that the jury reached a “seriously erroneous result or that the verdict is a miscarriage of

justice.” Smith v. Lightning Bolt Prods., Inc., 861 F.2d 363, 370 (2d Cir. 1988).

               3. Misleading Exhibit

       The defendant argues in his motion for a new trial that the Government’s introduction of

Trial Exhibit 11—which, as noted above, contained a chart illustrating the inflated refund

claimed by the defendant in his false amended 2008 tax returns—gave rise to a miscarriage of

justice meriting a new trial. (See ECF No. 195-1 at 18-19.) A district court has the power to

order a new trial “to avert a perceived miscarriage of justice.” United States v. Sanchez, 969

F.2d 1409, 1413 (2d Cir. 1992). “District courts, however, should use their discretion to grant a

new trial sparingly, reserving new trials for instances in which it would be manifest injustice to

let the guilty verdict stand.” United States v. Arroyo, 301 F. Supp. 2d 217, 225 (D. Conn. 2004)

(internal quotation marks omitted). The Government’s use of Trial Exhibit 11 does not meet this

high standard for several reasons.

       First, the Government produced Trial Exhibit 11 to the defendant before the trial and he

did not object to the information contained in the exhibit at that time. The defendant failed to

object despite the fact that he had the requisite information to challenge Trial Exhibit 11 on the

grounds he now raises—both because of the disclosure of Agent Dragan’s memorandum and the

defendant’s affidavit and because of the defendant’s knowledge that he had filed a corrected

amended 2008 tax return. The defendant does not present any reason why he could not have

lodged an objection to the exhibit earlier. Third, as noted previously, adding the corrected

amended tax return to the table in Trial Exhibit 11 could easily have hurt—rather than helped—

the defendant’s case. Finally, as noted above, defense counsel used the allegedly misleading



                                                 25
nature of Trial Exhibit 11 to his advantage repeatedly throughout the trial. His cross

examinations and focus on Trial Exhibit 11 in his closing argument eliminated any potential

prejudice from the incompleteness of the exhibit.

                4. Continuance of the Trial in the Defendant’s Absence

        The defendant contends in his motion for a new trial that the Court improperly denied

defense counsel’s motion for a continuance in the defendant’s absence. (ECF No. 195-1 at 22.)

“The decision whether to grant a continuance is a matter traditionally within the discretion of the

trial judge.” United States v. O’Connor, 650 F.3d 839, 854 (2d Cir. 2011) (internal quotation

marks omitted). A trial judge may not deny a continuance, however, where such denial would

constitute “an arbitrary action that substantially impaired the defense.” Id. (internal quotation

marks omitted). My denial of defense counsel’s motion for a continuance was not arbitrary, but

rather the product of Mr. McLaughlin’s failure to heed my repeated warnings that the trial would

continue in his absence.

        Under the Federal Rules of Criminal Procedure, a defendant “must be present at . . . every

trial stage, including jury impanelment and the return of the verdict . . . .” Fed. R. Crim. P.

43(a)(2). But a defendant “who was initially present at trial . . . waives the right to be present . . .

when the defendant is voluntarily absent after the trial has begun, regardless of whether the court

informed the defendant of an obligation to remain during trial . . . .” Fed. R. Crim. P.

43(c)(1)(A). “‘A defendant who deliberately fails to appear in court does so voluntarily,’ and

‘his absence can be considered a ‘knowing’ waiver.” United States v. Yannai, 791 F.3d 226, 239

(2d Cir. 2015) (quoting United States v. Tortora, 464 F.2d 1202, 1208 (2d Cir. 1972)). Such a

waiver “must be both knowing and voluntary.” Tortora, 464 F.2d at 1208 (internal quotation

marks omitted)). Further, the continuation of the trial in the defendant’s absence “should be



                                                  26
exercised only when the public interest clearly outweighs that of the voluntarily absent

defendant.” Id. at 1210.

       As noted above, I concluded on the record that the defendant’s absence from the trial was

knowing and voluntary and that proceeding in his absence was in the public interest. (See ECF

No. 203-1 at 27-29.) I based this finding on the fact that the defendant had previously showed up

to every court proceeding on time and on the basis that I had warned the defendant the day

before “that I would proceed without him if he chose to absent himself.” (Id.). Indeed, I had

instructed the defendant previously as follows: “[I]f you were to choose to leave the trial, either

before the end of jury selection or at any time during the trial, the Court has the authority to order

that the trial continue in your absence . . . . In other words, if you left on your own, we would

continue and [the AUSA trying the case] would be trying the case against an empty chair.” (See

id. at 11.) When I asked Mr. McLaughlin if he had understood my warning, he replied that he

did. (Id.) (I also gave Mr. McLaughlin a similar warning at the July 9 pre-trial conference.)

Despite this warning, Mr. McLaughlin did not show up to trial the next day. I allowed defense

counsel to make several efforts to contact Mr. McLaughlin and his wife to determine if anyone

knew of his location. When defense counsel suggested that I contact Mr. McLaughlin’s

probation officer, I did that as well. No one was able to get in contact with the defendant to

determine his whereabouts. After keeping the jury waiting for roughly an hour, I concluded that

the public’s interest in conducting the trial outweighed the defendant’s interest given that he had

voluntarily absented himself from the proceedings despite my warnings.

       Defense counsel contends that he was prejudiced by the lack of a continuance because he

could have used the additional time to better prepare his case. (ECF No. 195-1 at 23.) Whatever

prejudice there was, however, did not result from my failure to grant a continuance on the basis



                                                 27
of the defendant’s absence. Rather, it resulted from the defendant’s late notice that he wished to

be represented by counsel. Defense counsel also argues that continuing the trial would have

prevented the confusion that resulted when Mr. McLaughlin showed up unexpectedly shortly

before closing arguments. (See ECF No. 195-1 at 24.) I had no way of knowing, however, that

Mr. McLaughlin would show up four days after the start of evidence when I was confronted with

deciding whether to grant defense counsel a continuance. Based on the information available to

me at the time, I knew only that the defendant had voluntarily absented himself and that no one

knew where he had gone.11 Finally, defense counsel argued at the September 27 hearing that the

cases where courts have upheld denials of continuances did not concern circumstances where the

defendant absconded from the proceedings. The Second Circuit’s decision in Tortora, however,

laid out the standard for continuing a trial in the absence of a defendant. As noted above, I

concluded that the defendant’s conduct met this standard.

       I therefore deny the defendant’s motion for a new trial.

               C. Defendant’s Documents Filed on the Docket

       It remains to address the two documents the defendant filed at the September 27, 2018

hearing.12 As I noted at the hearing, however, the documents—and the arguments they

represent—do not appear to have any basis in law. Mr. McLaughlin appears to assert that the

issuance of the indictment against him somehow made him the unwilling recipient of a trust with

the United States. (See Termination of Trust (“Whereas one cannot be forced or compelled to



       11
            Indeed, within twenty minutes of my decision, as noted above, I received notice from
the defendant’s probation officer that the defendant had left a note for his wife that he would
rather die than go to prison. This confirmed my belief on the first day of trial that the defendant
had voluntarily absented himself and would not appear voluntarily for the trial.
       12
          Although the two documents in question are not styled as a motion for acquittal, I treat
them that way in light of the relief they seek—i.e., the defendant’s immediate release.
                                                 28
become a trustee; Raymond McLaughlin, held to be the trustee in this case since June 8, 2017

when [the] United States bifurcated the title to the true bill (indictment) and deceptively served

upon Raymond McLaughlin the legal title to the true bill (indictment); hereby now assign [sic],

transfer, convey, [and] deliver said legal title to [the] United States, the holder of the beneficiary

title, thus merging both beneficiary and legal titles in [the] United States which terminates the

underlying trust in this case.”); Assignment (“Pursuant to 12 U.S.C. [§] 95a(2), Raymond

McLaughlin, held to be the trustee in this case since June 8, 2017 when [the] United States

bifurcated the title to the true bill (indictment) and deceptively served upon Raymond

McLaughlin, the legal title to the true bill (indictment); hereby now assign [sic], transfer, convey,

pay, deliver said legal title to United States to have and to hold forever.”).) The provision of the

United States Code Mr. McLaughlin cites, however, is no longer valid. See 12 U.S.C. § 95a;

Taylor v. U.S. Gov't, No. 2:18-CV-11185, 2018 WL 4304158, at *4 (E.D. Mich. Sept. 10, 2018)

(noting that 12 U.S.C. § 95a(2) “is no longer valid”); Walquist v. Comm'r of Revenue, No.

08890-R, 2016 WL 2989259, at *2, n. 28 (Minn. Tax May 11, 2016) (noting that “12 U.S.C. §

95a(2) was omitted from the [United States Code] effective December 1, 2015, because an

identical section exists in 50 U.S.C. § 4305(b)(2) and has since 1941”).13 In any event, as I noted

at the hearing, there is no basis in law for the defendant’s argument. The issuance of an

indictment does not create a trust of any kind, and the defendant’s “return” of the indictment

cannot divest a court of jurisdiction over his case.

       For these reasons, I deny the defendant’s pro se motions.

       IV.     Conclusion




       13
           50 U.S.C. § 4305(b)(2) deals with war-time powers of the President and concerns
certain transfers of property. It has nothing to do with this case.
                                                  29
         For the reasons set forth above, the defendant’s motion for a judgment of acquittal (ECF

No. 170), motion to dismiss the indictment and/or impose sanctions (ECF No. 169), and motion

for a new trial (ECF No. 195), and the defendant’s recent pro se filings, to the extent they are

motions, are DENIED.



IT IS SO ORDERED.


                                                 /s/
                                              Michael P. Shea, U.S.D.J.

Dated:          Hartford, Connecticut
                October 5, 2018




                                                30
